Citation Nr: 1142728	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-47 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).

(The issues of entitlement to service connection for a back disability, service connection for a disability manifested by blood in the urine and hernia, entitlement to an earlier effective date for the grant of service connection for residuals of a right knee patellar fracture, and entitlement to an earlier effective date for the grant of service connection for eczematous dermatitis, atopic and xerosis of the skin will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran had service from October 2003 to March 2004.  He has claimed additional periods of active duty service which have yet to be verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the claim for education benefits under the Post-9/11 GI Bill.  

Jurisdiction over the Veteran's claims remains with the Baltimore, Maryland RO.

The Veteran provided testimony before the undersigned at a hearing at the Board in August 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issues of entitlement to service connection for a back disability, service connection for a disability manifested by blood in the urine and hernia, entitlement to an earlier effective date for the grant of service connection for residuals of a right knee patellar fracture, and entitlement to an earlier effective date for the grant of service connection for eczematous dermatitis, atopic and xerosis of the skin will be the subject of a separate Board decision.)


REMAND

The Veteran filed a claim for educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).  See generally 38 U.S.C.A. 
§§ 3301 -24 (West 2002 & Supp. 2011); 38 C.F.R. § 21.9520 (2011).  VA promulgated provisions for eligibility under 38 C.F.R. § 21.9520 based on certain qualifying periods and types of active duty service.  Id.

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301 (West 2002 & Supp. 2011); 38 C.F.R. § 21.9520(a) (2011).

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2011).

During the August 2011 Board hearing, the Veteran testified that he served at least two periods of active duty service in addition to his initial active duty training from October 2003 to March 2004.  The period of service from October 2003 to March 2004 has been variously characterized as active service, active duty for training (ACDUTRA), and active service with a reserve unit.  

The Veteran has testified that his unit was placed on active duty status after March 2004, as it was preparing for deployment to Iraq and that he was placed on active duty status for 30 days in 2006 in order to receive medical treatment at a naval hospital.  The Veteran's periods of service have not been verified.  

The RO initial denied the claim because of insufficient qualifying active duty service and noted that generally, a veteran must have an aggregate of 90 days of qualifying active duty service or be discharged for a disability after service 30 continuous days of active duty service.  However, as the Veteran has identified additional active duty service, VA has a duty to attempt to verify such service and obtain any outstanding service treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Verify all periods of the Veteran's service, including all periods of active duty.  

2.  Then readjudicate his claim in light of all additional evidence.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

